Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3 and 5-26 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: See Patent Board Decision dated 16 November 2021, for how the cited prior art fails to teach the claimed invention.
The claimed invention is subject matter eligible because the independent claims provide sufficient integration between training and use of a machine learning algorithm and subsequent use of said pre-trained algorithm for generating predictions of drug efficacy predictions for a physician treating a patient, which provides a practical application of the training and use of machine learning algorithms for treatment efficacy predications.

The most remarkable prior art of record is as follows:

De Bruin, U.S. Patent Pub. No. 2011/0119212
Khiefetz, U.S. Patent Pub. No. 2017/0140109
Dilorenzo, U.S. Patent Pub. No. 2007/0150025
Ebadollahi, U.S. Patent Pub. No. 2015/0019239
Pestian, U.S. Patent Pub. No. 2016/0180041
Narain, U.S. Patent Pub. No. 2016/0171383
Miller, U.S. Patent Pub. No. 2016/0301691

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323. The examiner can normally be reached M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/A.E.L./Examiner, Art Unit 3626                                                                                                                                                                                                        


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626